DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 2/15/2022, Applicant amended claims 1-2, 4-5, cancelled claims 3 6-20, and added new claims 21-33.  This amendment is acknowledged and entered. Claims 1-2, 4-5, and 21-33 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 21-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Missel US Pat. No. 9,513,079.
Missel teaches:
In Reference to Claim 1
A bow (Fig. 1-16) comprising: 
a frame (riser 10); 
a first limb arranged to support a first rotatable member (pairs of limbs 20 forming a first right limb and a second left limb with matching left and right rotatable members 26), said first rotatable member comprising a first side, a second side and a bowstring track (central bowstring track of the left cam with two power cable tracks on opposite sides), the first side comprising a first cable track and the second side comprising a second cable track (pair of cable tracks for power cables on each side of the bowstring, Fig. 5, 7, 14-16); 
a second limb arranged to support a second rotatable member (pairs of limbs 20 forming a first right limb and a second left limb with matching left and right rotatable members 26); 
a bowstring extending between the first rotatable member and the second rotatable member (central bowstring 30); and a first cable segment engaged with the second limb and the first rotatable member, a second cable segment engaged with the second limb and the first rotatable member, the first cable segment oriented to the first side of the first rotatable member, the second cable segment oriented to the second side of the first rotatable member (a first and second power cable segment each extends from each side of the second limb (top and bottom sides of the limb at anchors) and extends towards the first limb rotatable member where they are each taken up on opposite sides of the first rotatable member, Fig. 14-16).  
In Reference to Claim 2
The bow of claim 1, wherein the first cable track takes up the first cable segment as the bowstring is drawn (each power cable track takes up a respective portion of the power cable during draw, Fig. 14-16).  
In Reference to Claim 4
The bow of claim 1, wherein the first cable track is parallel to the second cable track (power cables and tracks are parallel to one another, Fig. 14-16).  
In Reference to Claim 5
The bow of claim 2, wherein the second cable track takes up the second cable segment as the bowstring is drawn (each power cable track takes up a respective portion of the power cable during draw, Fig. 14-16).  
In Reference to Claim 21
A crossbow (horizontally oriented compound bow with frame support in the same manner as a crossbow, Fig. 1-16) comprising: 
a stock (frame 10 and handle forming substantially a stock portion of a crossbow); 
a first limb arranged to support a first rotatable member (pairs of limbs 20 forming a first right limb and a second left limb with matching left and right rotatable members 26); 
a second limb arranged to support a second rotatable member (pairs of limbs 20 forming a first right limb and a second left limb with matching left and right rotatable members 26); 
a bowstring extending between the first rotatable member and the second rotatable member, the bowstring defining a bowstring plane (central bowstring 30 aligned on a plane); 
a first cable segment engaged with the first limb and the second rotatable member, the first cable segment oriented above the bowstring plane; and a second cable segment engaged with the first limb and the second rotatable member, the second cable segment oriented below the bowstring plane (a first and second power cable segment each extends from each side of the first limb (top and bottom sides of the limb at anchors) and extends towards the second limb rotatable member where they are each taken up on opposite sides of the rotatable member, Fig. 14-16).  
In Reference to Claim 22
The crossbow of claim 21, wherein the second cable segment is symmetrical with the first cable segment across the bowstring plane (each cable segment is symmetrical with the other, Fig. 11, 14-16).  
In Reference to Claim 23
The crossbow of claim 21, the second rotatable member comprising a first side and a second side, the first side comprising a first cable track, the second side comprising a second cable track (each rotatable member 26 has two side power cable tracks on each side of a bowstring track to take up a respective power cable segment, Fig. 4, 11, 14-16).  
In Reference to Claim 24
The crossbow of claim 23, the first cable segment engaged with the first cable track and the second cable segment engaged with the second cable track (each rotatable member 26 has two side power cable tracks on each side of a bowstring track to take up a respective power cable segment, Fig. 4, 11, 14-16).  
In Reference to Claim 25
The crossbow of claim 23, wherein the first cable track is symmetrical with the second cable track across the bowstring plane (each rotatable member 26 has two symmetrical side power cable tracks on each side of a bowstring track to take up a respective power cable segment, Fig. 4, 11, 14-16).  
In Reference to Claim 26
The crossbow of claim 21, further comprising a third cable segment engaged with the second limb and the first rotatable member, the third cable segment oriented above the bowstring plane (the opposite rotatable member includes a matching third and fourth power cable take up track to receive a matching third and fourth power cable segment 
(same as the first, but the opposite direction) each extends from each side of the second limb (top and bottom sides of the limb at anchors) and extends towards the first limb rotatable member where they are each taken up on opposite sides of the rotatable member, Fig. 14-16).  
In Reference to Claim 27
The crossbow of claim 26, further comprising a fourth cable segment engaged with the second limb and the first rotatable member, the fourth cable segment oriented below the bowstring plane (the opposite rotatable member includes a matching third and fourth power cable take up track to receive a matching third and fourth power cable segment (same as the first, but the opposite direction) each extends from each side of the second limb (top and bottom sides of the limb at anchors) and extends towards the first limb rotatable member where they are each taken up on opposite sides of the rotatable member, Fig. 14-16).  
In Reference to Claim 28
The crossbow of claim 27, wherein the third cable segment is symmetrical with the fourth cable segment across the bowstring plane (each cable segment is symmetrical with the other, Fig. 11, 14-16).  
In Reference to Claim 29
The crossbow of claim 27, the first rotatable member comprising a first side and a second side, the first side comprising a third cable track, the second side comprising a fourth cable track (each rotatable member 26 has two side power cable tracks on each side of a bowstring track to take up a respective power cable segment, Fig. 4, 11, 14-16).  
In Reference to Claim 30
The crossbow of claim 29, the third cable segment engaged with the third cable track and the fourth cable segment engaged with the fourth cable track (each rotatable member 26 has two side power cable tracks on each side of a bowstring track to take up a respective power cable segment, Fig. 4, 11, 14-16).  
In Reference to Claim 31
The crossbow of claim 29, wherein the third cable track is symmetrical with the fourth cable track across the bowstring plane (each rotatable member 26 has two symmetrical side power cable tracks on each side of a bowstring track to take up a respective power cable segment, Fig. 4, 11, 14-16).  
In Reference to Claim 32
The crossbow of claim 21, the first cable segment comprising an end loop engaged with a first cable post (Fig. 6 shows each cable segment attachment to the limb being a loop engaged with a post).  
In Reference to Claim 33
The crossbow of claim 32, the second cable segment comprising an end loop engaged with a second cable post (Fig. 6 shows each cable segment attachment to the limb being a loop engaged with a post).
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 2/15/2022, with respect to the rejection(s) of claim(s) 1-19 under double patenting and 102/103 (various sources) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Missel.
Brief Discussion of Other Relevant Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Evans (2010/0269808) teaches a similar bow wherein the bowstring is anchored to the rotatable members at posts offset from the bowstring plane (Fig. 2, 9) as does Park (8,833,349) and Larson (6,360,735) in Fig. 21, and Darlington (4,926,832).
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711